DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 7, 10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7, 10 and 19 recite the limitation "the rubber composition".  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and/or 12 also does not recite this limitation.

Claim 20 recites the limitation "the solid isocyanate residue" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 12 also does not recite this limitation.


Claims 5 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 15 limit the amount of bound isocyanate to at least 0.1 weight percent (i.e. 0.1 to 100 wt%) and/or less than 10 weight percent (i.e. 0 to 10 wt%).  Since “and” is optional, the limitation requires greater 0.1 to 100 wt% or 0 to 10 wt%.  In other words, the limitation contains every possible value of a bound isocyanate content from not present (0 wt%) to 100 wt%.  There are no other possible values for the bound isocyanate content.  Therefore, the limitation does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4,569,982 (herein Grogler).
As to claims 1, 4-5 and 9, Grogler discloses an elastomer composition (title, col. 3, lines 45-60 and examples) comprising:
An aliphatic or aromatic polyamine.  See abstract, col. 3, lines 45-65 and examples.  The polymer forms a matrix.  See paragraph bridging col. 7 and col. 8.  Further, note that since the isocyanate are solid particles, the polymer must naturally form the matrix.  The amount of polymer is taught in amounts of 100 g to 12 g to 36 g (examples in table 1).  Note that these parts are deduced to yield a weight percent of about 73 to 89 wt% polymer matrix and about 10 to 26 wt% solid isocyanate.  
A solid (di)isocyanate (residue).  See abstract, col. 3, lines 45-65 and examples.    The solid diisocyanates have a particle size of less than 30 microns, preferably 1 to 30 microns.  See col. 5, lines 15-20.  While the particle size in Grogler is not reported as D90,3, the skilled artisan would recognize that an average particle size of less than 30 microns would naturally have 90% of it’s particles less than 70 microns.  
In the alternative, Grogler discloses a range of less than 30 microns, which includes values of 1 micron and lower, which would obviously have a D90,3 within the claimed range.*  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims such as 1 micron or less, which would obviously have a D90,3 within the claimed range.  For the same reasons as elucidated above, the D50,3 of claim 7 must be within the claimed range for at least the lower end of the range of Grogler.
* Below an average of about 7 microns, it is mathematically impossible for more than 10% (10% * 70 micron = 7 micron) to have a particle size of  70 microns or greater.
As to claim 6, the solid isocyanate residue is toluene-2,4-diisocyanate (TDI, also referred to as 1-methyl-benzene-2,4-diisocyanate in table in col. 4).  See examples.
As to claim 8, the solid isocyanate residue is the same TDI with the same particle sizes as elucidated above.  The specific gravity must naturally flow from utilizing the same material, since it is a property of the material.  Thus, the claim limitation is inherently met.  
As to claim 11, the polymer can be a polyurethane (polyurethane-urea).  See col. 1, col. 6, lines 30-36 and col. 8, lines 1-10.

Claim(s) 1, 5-9, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by US 2020/0140684 (herein Adkins).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1, 9, 12 and 19, Adkins discloses a composition for elastomers (paragraph 20, thus an elastomer composition).
The composition comprises a polyol (polymer matrix).  See paragraph 7, 34 and examples, such as polyethylene oxide and adducts thereof.  Since the polymer is the main ingredient and the organic particulate (isocyanate residue) are dispersed (paragraph 20), it must be the matrix.  
The composition comprises an isocyanate residue that is a solid.  See paragraph 132.   Moreover, “the isocyanate residue is an organic particulate comprising: (i) a crosslinked polymer comprising aromatic groups, biuret groups, urea groups, and carbodiimide groups (and sometimes a content of isocyanate groups); and (ii) a high-boiling hydrocarbon.”  See paragraph 22.  Also see paragraph 132.
The particle size is 0.1 to 5 microns.  See paragraph 31.  Note that below an average of about 7 microns, it is mathematically impossible for more than 10% (10% * 70 micron = 7 micron) to have a particle size of 70 microns or greater.  In light of the discussion above, the small particle size of the organic particulate (isocyanate residue) of Adkins would naturally have the claimed D90,3 value 70 microns (90% or more with a particle size below 70 microns).  For similar reasons, the claim range of a D50,3 of claim 7 and 17of less than 25 microns is also met.  
The organic particulate (isocyanate residue) is present in at least 0.1 wt% (see paragraph 32), thus the polymer matrix (polyol) is present in at most 99.1 wt%.  Also see the examples (e.g. paragraph 144), wherein the organic particulate (isocyanate residue) is present in 2 wt% (deduced: 56/(2700+56)) and the polymer (polyol) is present in about 98 wt%.
As to claims 5 and 15, the bound isocyanate content is 0.1 to 10 wt%.  See paragraph 21.  Also see examples.   
As to claim 6, the isocyanate residue comprises residue from the synthesis of toluene diisocyanate.  See paragraphs 25, 81-82 and examples.
As to claims 8 and 18, the specific gravity is between 1.2 and 1.4.  See paragraph 31.
As to claim 16, the content of high-boiling hydrocarbon is 1 to 10 % of the organic particulate.  See paragraph 31 and examples.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over US 2020/0140684 (herein Adkins).
The discussion with respect to Adkins set-forth above is incorporated herein by reference.
As to claim 4, the range of at least 2 wt% (paragraph 32, thus less than 98 wt% polymer matrix) overlaps the claimed range of 20 to 90 wt%.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims


Allowable Subject Matter
Claims 2-3 and 13-14 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764